United States Court of Appeals
                     For the First Circuit


No. 13-2437

        CRYSTAL LITZ, and all others similarly situated,

                     Plaintiffs, Appellants,

                               v.

       THE SAINT CONSULTING GROUP, INC.; P. MICHAEL SAINT;
                         PATRICK F. FOX,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on November 4, 2014, is
amended as follows:

     On page 7, line 3, the word "variation's" is changed to
"variations."

     On page 9, line 19, the words "hourly pay" are changed to "a
stipend."

     On page 10, line 13, the word "variation's" is changed to
"variations."